Citation Nr: 1726114	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-24 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cancer of the low left parapharyngeal space of the left nasopharynx, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969 and from July 1971 to November 1973.  The Veteran died in September 2009.  The Appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction has since been transferred to the St. Petersburg, Florida RO.  .  

The Appellant presented testimony before the Board in April 2017; the transcript has been associated with the electronic record.


FINDINGS OF FACT

1.  The Veteran filed a claim of service connection for cancer during his lifetime in June 2009; the Appellant filed a claim for accrued benefits within one year of his death.  

2.  The Veteran served in the Republic of Vietnam from April 1968 to April 1969 and is presumed to have been exposed to Agent Orange during such service.

3.  Post service, the Veteran was diagnosed with cancer of the low left parapharyngeal space of the left nasopharynx.

4.  The evidence is in equipoise as to whether cancer of the low left parapharyngeal space of the left nasopharynx constitutes a respiratory cancer and as such, is presumed to be related to his exposure to Agent Orange in service.

5.  The Veteran died in September 2009 due to head and neck cancer; he was presumptively exposed to Agent Orange during his service in Vietnam; and the medical evidence makes it at least equally likely his cancer of the low left parapharyngeal space of the left nasopharynx was a respiratory cancer that resulted from Agent Orange exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cancer of the low left parapharyngeal space of the left nasopharynx for accrued benefits purposes have been met.            38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 (2016).

2.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issues decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Accrued Benefits

In June 2009, the Veteran submitted a claim for service connection for cancer. Unfortunately, the Veteran died in September 2009.  This claim remained pending and unadjudicated at the time of his death.  See 38 C.F.R. § 3.1000 (d)(5) (2016). The Appellant filed her claim for dependency and indemnity compensation and for accrued benefits in September 2009, which was within one year of the Veteran's death.  See 38 C.F.R. § 3.1000 (c).  

The Appellant seeks service connection for head and neck cancer.  She contends that the Veteran's cancer is the result of herbicide exposure during his service in Vietnam.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Respiratory cancers (cancers of the lung, bronchus, larynx, or trachea) have been presumptively associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.307 (a)(6), a veteran is presumed to have been exposed to certain herbicide agents, to include Agent Orange, if they served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  

The Veteran's service personnel records clearly indicate the Veteran served in Vietnam from April 1968 to April 1969 and thus, he is presumed to have been exposed to herbicides during such service.  However, there is a dispute as to whether the Veteran's cancer of the low left parapharyngeal space of the left nasopharynx is considered a respiratory cancer for purposes of presumptive service connection.   

A July 2009 letter from Dr. JL indicates the Veteran had been diagnosed with an upper respiratory tract cancer, which he believed to be related to his Agent Orange exposure.  

The Board observes that a VA medical opinion was obtained in August 2010.  The examiner opined the Veteran's cancer was in the parapharyngeal space and low left nasopharynx.  The examiner indicated this was in the digestive system and not a respiratory cancer and thus, not included in the cancers associated with Agent Orange exposure.

In a May 2011 letter from Dr. RB, he indicated that the VA examiner's opinion involved a very limited view of the nasopharynx, which was both digestive and respiratory in nature.  He stated that upon conducting more extensive research it was clear that the primary function of the nasopharynx was within the respiratory tract and as such, the diagnosis of nasopharynx cancer would fall under the listing of respiratory cancer on the Agent Orange presumptive conditions list.  

The Appellant has also submitted medical treatise articles showing that the pharynx is a mucosa-lined, muscular tube with three regions including the nasopharynx, oropharynx, and laryngopharynx.  The nasopharynx function was respiratory only.  The others served both respiratory and digestive functions.  Diagrams contained within the articles show the pharynx, nasopharynx, oropharynx, and laryngopharynx as part of the respiratory system.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's cancer was a respiratory cancer.  Given the Veteran's documented in-service military herbicide exposure, the Board finds that Veteran's cancer of the low left parapharyngeal space of the left nasopharynx is presumed to be related to such exposure and cannot be reasonably disassociated from his military service.  Therefore, applying the benefit-of-the-doubt doctrine, service connection for cancer of the low left parapharyngeal space of the left nasopharynx is warranted, for accrued benefits purposes.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Cause of Death

The Veteran died in September 2009.  His death certificate lists head and neck cancer as the immediate cause of death with no identified secondary causes.  The Appellant asserts that the Veteran's death from cancer of the low left parapharyngeal space of the left nasopharynx was due to his exposure to herbicides while stationed in Vietnam.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2015); 38 C.F.R. § 3.312 (a) (2016).

The Board has established that the Veteran's cancer of the low left parapharyngeal space of the left nasopharynx was at least likely as not a respiratory cancer.  Under 38 C.F.R. § 3.309 (e) respiratory cancers (cancers of the lung, bronchus, larynx, or trachea) are presumptively associated with exposure to herbicide agents.  

Dr. RB opined in May 2011 that it was at least as likely as not that Agent Orange chemicals would have been breathed through the nasal passage and mouth, which the nasopharynx was part of and would have contributed to the Veteran's cancer.  Dr. RB opined it was clear that the cancer was the cause of the Veteran's death. 

Thus, in light of the Veteran's presumed exposure to herbicides during service and the medical evidence presented, the Board finds that the Veteran's cancer of the low left parapharyngeal space of the left nasopharynx was of service origin.  See 
38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309(e).  Accordingly, the Board also finds that his death was caused by a disability that is related to his period of active service, and the Appellant's claim for service connection for the cause of the Veteran's death is granted on this basis.  38 C.F.R. §§ 3.307 , 3.309, 3.312.


ORDER

Service connection for cancer of the low left parapharyngeal space of the left nasopharynx is granted, for accrued benefits purposes.

Service connection for the cause of the Veteran's death is granted. 




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


